Per Curiam.
The prior employment was at a fixed salary, and as the services continued beyond the period fixed by the original contract the presumption is that the salary was at the same rate. Vail v. Jersey L. F. M. Co., 32 Barb. 567; Ross v. Hardin, 79 N. Y. 84.
On the facts there is no legal presumption that the second contract of service was for the same period of time as the first.
In cases where an employment is continued immediately after the performance of a prior contract of service of the same kind for a term longer than one year, the law implies a second employment for the term of one year, unless of course there is something in the circumstances of the case which overcomes this implication; Greer v. Peoples’ Telephone &c. Co., 50 Super. Ct. 517.
The appellant at the trial took another exception than that alluded to above, and presented it in his points. The exception has been examined and no error is found to have been made by the referee.
The judgment should be affirmed with costs.